United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3183
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Harold Stults,                           *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: May 13, 2009
                                 Filed: August 14, 2009
                                  ___________

Before RILEY, SMITH, and COLLOTON, Circuit Judges.
                            ___________

SMITH, Circuit Judge.

       Harold Stults was indicted for possessing one or more photographs and other
matter containing images of child pornography, in violation of 18 U.S.C.
§ 2252(a)(4)(B). The indictment further charged that Stults possessed child
pornography after having previously been convicted for attempted sexual assault of
a child in the second degree, a predicate offense requiring the imposition of a ten-year
mandatory minimum sentence pursuant to 18 U.S.C. § 2252(b)(2). Stults initially
pleaded not guilty to the indictment but, after the district court1 denied his motion to

      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
suppress evidence obtained from a court-authorized search warrant, Stults
conditionally pleaded guilty. The district court sentenced Stults to 144 months'
imprisonment, followed by a lifetime of supervised release.

       Stults appeals, arguing that: (1) his Fourth Amendment rights were violated
because law enforcement conducted an illegal search of his computer without a
warrant or a valid exception to the warrant requirement; (2) the affidavit submitted in
support of the search warrant was the fruit of the illegal search and was insufficient
to establish probable cause; (3) his prior conviction for attempted sexual assault in the
second degree is not a predicate offense that triggers the ten-year mandatory minimum
sentence under 18 U.S.C. § 2252(b)(2); (4) the district court erred in applying a five-
level enhancement for distribution for receipt of a thing of value under U.S.S.G. §
2G2.2(b)(3)(B); (5) his 144-month sentence is unreasonable because it is greater than
necessary to promote the goals of 18 U.S.C. § 3553(a); and (6) four of the special
conditions of supervised release imposed by the district court constitute a deprivation
of liberty more burdensome than necessary to serve federal sentencing goals. We now
affirm the judgment of the district court.

                                   I. Background
       Special Agent Brent Morral of the Department of Homeland Security, Bureau
of Immigration and Custom Enforcement, applied for a federal search warrant for
8042 Maywood Street, Omaha, Nebraska—Stults's residence. The application and
affidavit requested permission to seize computers, computer files, and other
documents pertaining to child pornography, in violation of 18 U.S.C. §§ 2252 and
2252A. The application and affidavit also described a method of communication
known as peer-to-peer ("P2P") computer file sharing that utilizes the Internet to allow
individuals to share data contained in computer files. P2P file sharing can be used to
share child pornography and trade digital files containing images of child
pornography. Using the P2P file-sharing method, when two users actively participate,
files may be sent from one user's computer to another user's computer without the

                                          -2-
permission or knowledge of the other user. It is not possible for one user to send or
upload data, including child pornography, to another user or his computer without that
user's active participation.

       In the search warrant application and affidavit, Agent Morral recounted his
experience and training in computer usage and investigation of child pornography
cases. Additionally, he incorporated details of an investigation by Special Agent
Joseph Cecchini of the Federal Bureau of Investigation (FBI) who used a P2P file-
sharing program called "LimeWire." Agent Cecchini, in an online undercover
capacity, conducted a search looking for users accessing known child pornography
sites. After signing on to LimeWire, he entered the search term "PTHC" ("preteen
hard core"), a term associated with images of child pornography. Agent Cecchini
received responses from Internet Protocol (IP) address 24.252.31.129. Cecchini
connected with the computer using this IP address and viewed a list of files available
from the computer for sharing. He downloaded 14 files from the computer that seemed
consistent with child pornography. The file names included: (1) Photo by Carl—pedo
incest 13yr girl f****d by daddy (2) Pedo 13Yo Haley.jpg; (3) fdsa7-10 girl and 6yo
boy pedo R%40 ygold hyssfan lolitaguy . . . baby shivid.mpg; (4) 5yo Girl Raped By
Mommy; and (5) 8yo Preteen Girl Raped by 16yo Brother. Among the 14 files
downloaded from the computer, Agent Cecchini observed a nude prepubescent female
being vaginally penetrated by a young male's penis; a nude prepubescent female with
an adult penis touching her vaginal area; and a nude prepubescent female with her
underwear down and her legs spread.

       Pursuant to a subpoena, Cox Communications, the Internet provider, identified
the subscriber using the IP address 24.252.31.129 as "Harold Stults, 8042 Maywood
Street, Omaha, Nebraska." A public records check using LexisNexis, a postal service
mail delivery check, and a motor vehicle registration check all confirmed that a
"Harold Stults" was the resident of 8042 Maywood Street.



                                         -3-
       Agent Morral received the warrant to search Stults's residence, and, when the
search warrant was executed, agents seized hard drive towers, computer storage
media, and various documents from the residence. Forensic analysis revealed 60
videos and numerous images of child pornography on Stults's computer. The files
were stored on the C:drive and on compact disks. The videos and images were sent
to the National Center for Missing and Exploited Children (NCMEC). NCMEC
identified one movie and 71 image files as portraying known child victims. Many of
the images involved prepubescent children. Two of the videos portrayed sadistic or
masochistic conduct or depictions of violence. One video portrayed an apparent
ten-year-old female whose hands and legs were bound providing oral sex to an adult
male. A second video portrayed a 12-year-old girl bound in red rope being digitally
penetrated.

       When confronted by law enforcement, Stults admitted to using LimeWire to
download music and pornography; using the search terms "pthc," "young girls," and
"pre teen" to download child pornography; keeping the pornography in his shared
folders; and recently viewing child pornography a few days earlier.

       Stults was charged with one count of possession of child pornography, in
violation of 18 U.S.C. § 2252(a)(4)(B). Because he had previously been convicted in
November 1993 of attempted sexual assault of a child, he was subject to a ten-year
mandatory minimum and 20-year maximum sentence pursuant to 18 U.S.C.
§ 2252(b)(2).2

      2
        According to the presentence investigation report (PSR), the attempted sexual
assault conviction involved Stults's 11-year-old niece. The niece reported that Stults
carried her into his bedroom, removed her clothes, and laid her on the floor. She
reported that he then began to fondle her breasts, rub her vaginal area with his hands,
and place his mouth on her vaginal area. She also said that he had rubbed his penis
against her vagina and stopped when her mother knocked on the door. Stults was
convicted in the district court of Douglas County, Nebraska, for attempted sexual
assault. He received a sentence of two to three years' imprisonment.

                                         -4-
        Stults filed a motion to suppress all evidence obtained as a result of the
execution of the federal search warrant at his residence. The initial motion to suppress
challenged the validity of the warrant's issuance. Stults contended that the affidavit
failed to set forth sufficient facts and circumstances to justify a belief that evidence
of a crime would be located at Stults's residence. Stults later supplemented his motion,
alleging that the federal search warrant was obtained following an illegal P2P search
of his home computer. According to Stults, Agent Cecchini conducted a warrantless
search when he viewed the files from IP address 24.252.31.129, Stults's IP address,
after Agent Cecchini launched the P2P program searching for child pornography.
Stults argued that Agent Cecchini was able to determine the contents of Stults's
computer, retrieve files from his computer, and view those files at a distant location
without Stults's consent. Stults asserted that without the information from the P2P
search information, the search warrant for his premises or computer files could not
have been supported by probable cause.

      The magistrate judge recommended to the district court that it deny Stults's
motion to suppress, finding that sufficient probable cause existed to believe that the
items sought in the application and affidavit would be found on the premises to be
searched. In the alterative, the magistrate judge found that the good-faith exception
of United States v. Leon, 468 U.S. 897 (1984), would apply, allowing for the
admissibility of the evidence seized.

      The district court adopted the magistrate judge's report and recommendation
denying the motion to suppress. First, the district court found that "[t]here is no


       Additionally, Stults had previously been sentenced to a six to ten-year term of
imprisonment in June 1998 for burglary. According to the arrest report, Stults was
found shirtless in the basement bedroom of a residence. Two pairs of adult and one
pair of children's underwear were found in his pockets. He admitted to entering the
basement and taking two pairs of ladies' underwear. He claimed to have received the
child's underwear at a party that he had attended earlier.

                                          -5-
reasonable expectation of privacy in computer files that are accessible to users of a
computer network." United States v. Stults, 2007 WL 4284721, at *1 (D. Neb. Dec.
3, 2007) (unpublished). As a result, the district court "agree[d] with the magistrate's
assessment that the warrantless downloading of files from defendant's computer by
law enforcement officers did not implicate Fourth Amendment concerns." Id. The
district court also reviewed the search warrant and found that it contained probable
cause to support the search. Id. at *2. Furthermore, the court found that even if the
affidavit was not sufficient to establish probable cause, "there has been no showing
that any of these exceptions to the operation of Leon apply to this case." Id.

      Thereafter, Stults entered a conditional plea of guilty. The conditional plea
reserved the right to appeal the adverse decision of the district court denying the
motion to suppress.

       The United States Probation Office prepared a PSR. The PSR calculated a base
offense level of 18. The PSR stated that the following enhancements applied: (1) a
two-level increase for material depicting prepubescent minors; (2) a five-level
increase for distribution for a thing of value but not for pecuniary gain; (3) a four-level
increase for material that portrays sadistic or masochistic images; (4) a two-level
increase for use of a computer; and (5) a five-level increase for possessing more than
600 images. The enhancements produced an adjusted offense level of 36. After
subtracting three levels for acceptance of responsibility, the PSR reported a total
offense level of 33. Stults's seven criminal history points placed him in a criminal
history category IV. At a total offense level 33 and a criminal history category IV,
Stults's Guidelines range was 188 to 235 months.

      Prior to sentencing, Stults objected to the mandatory minimum sentence,
arguing that his plea of nolo contendere failed to establish that the attempted sexual
assault on a child was a conviction relating to aggravated sexual abuse, sexual abuse,
or abusive sexual conduct. Second, Stults objected to the five-level enhancement for

                                           -6-
distribution in exchange for a thing of value and to the assessment of a two-level
enhancement for use of a computer. Finally, he requested a variance from the
Guidelines, arguing that the enhancements should be disregarded because they were
not the result of empirical research by the United States Sentencing Commission.

      The district court found that the PSR properly calculated Stults's Guidelines
range and overruled his objections. It sentenced Stults to 144 months' imprisonment,
followed by a lifetime of supervised release. The district court also imposed a number
of special conditions of Stults's supervised release. Stults objected to the following
special conditions:

      4.     The defendant shall have no contact, nor reside with children
             under the age of 18, including his own children, unless approved
             in advance and in writing by the probation officer in consultation
             with the treatment providers. The defendant must report all
             incidental contact with children to the probation officer and
             treatment provider.

      5.     The defendant shall not access or come within 500 feet of schools,
             school yards, parks, arcades, playgrounds, amusement parks, or
             other places used primarily by children under the age of 18 unless
             approved in advance and in writing by the probation officer.

                                         ***

      7.     The defendant shall not access, view or possess any pornographic
             sexually oriented or sexually stimulating materials, including
             visual, auditory, telephonic, or electronic media, computer
             programs or services. The defendant shall not patronize any place
             where such material or entertainment is available without express
             permission of the United States Probation Office.

                                         ***



                                         -7-
      12.    Except for purposes of his employment, the defendant is
             prohibited from using or having access to any electronic media
             that has internet service or photography capability without express
             permission from United States Probation Office. The defendant
             will sign any and all releases of information as it relates to cell
             phone carriers.

The district court overruled Stults's objections to the supervised release conditions.

                                      II. Discussion
       Stults raises six arguments on appeal. First, he argues that his Fourth
Amendment rights were violated because law enforcement conducted an illegal search
of his computer without a warrant or a valid exception to the warrant requirement.
Second, he asserts that the affidavit submitted in support of the search warrant was the
fruit of the illegal search and was insufficient to establish probable cause. Third, he
contends that his prior conviction for attempted sexual assault in the second degree
is not a predicate offense that triggers the ten-year mandatory minimum sentence
under 18 U.S.C. § 2252(b)(2). Fourth, he maintains that the district court erred in
applying a five-level enhancement for distribution for receipt of a thing of value under
U.S.S.G. § 2G2.2(b)(3)(B). Fifth, he argues that his 144-month sentence is
unreasonable because it is greater than necessary to promote the goals of 18 U.S.C.
§ 3553(a). Finally, he contends that four of the special conditions of supervised
released imposed by the district court constitute a deprivation of liberty more
burdensome than necessary to serve federal sentencing goals.

                      A. Legality of Search of Stults's Computer
      Stults first argues that his Fourth Amendment rights were violated when the
government conducted a warrantless search of his home computer.

       In response, the government asserts that the district court properly denied
Stults's motion to suppress because Stults' use of LimeWire, a P2P file-sharing

                                          -8-
network, belies a reasonable expectation of privacy in the files searched; therefore, the
Fourth Amendment is not implicated when a law enforcement officer browses or
downloads files from a computer that is sharing files with other networks on a file-
sharing network.

      "We review the district court's factual determinations in support of its denial of
a motion to suppress for clear error and its legal conclusions de novo." United States
v. Clarke, 564 F.3d 949, 958 (8th Cir. 2009) (internal quotations and citations
omitted). "We must affirm an order denying a motion to suppress unless the decision
is unsupported by substantial evidence, is based on an erroneous view of the
applicable law, or in light of the entire record, we are left with a firm and definite
conviction that a mistake has been made." Id. (internal quotations and citations
omitted).

       "When moving to suppress evidence on the basis of an alleged unreasonable
search, the defendant has the burden of showing a legitimate expectation of privacy
in the area searched." United States v. James, 534 F.3d 868, 872 (8th Cir. 2008)
(internal quotations and citation omitted). "Whether a defendant has a constitutionally
protected expectation of privacy involves a two-part inquiry—the defendant must
show that (1) he has a reasonable expectation of privacy in the areas searched or the
items seized, and (2) society is prepared to accept the expectation of privacy as
objectively reasonable." Id. at 872–73 (internal quotations and citation omitted). Here,
we must decide whether Stults had both a subjective and objectively reasonable
expectation of privacy in files accessed through Stults's installation and use of
LimeWire, P2P file-sharing software.

       "LimeWire is a peer-to-peer file sharing application that connects users who
wish to share data files with one another." United States v. Lewis, 554 F.3d 208, 211
(1st Cir. 2009). It is "indifferent to the nature of the data-images or text or music or
video or software. [It is] equally indifferent to the legal status of the data-public-

                                          -9-
domain or copyrighted or contraband." Id. "LimeWire combines two functions: the
ability to search for and download files from other users, and the ability to make files
on one's own computer available to other users." Id. When a user wants to download
files from other users, he "launches LimeWire and inputs a search term or terms. The
application then seeks matches for those terms in the file names and descriptions of
all files designated for sharing on all computers then running the LimeWire
application . . . ." Id. LimeWire will then "display[] a list of file names that match the
search terms, and the user can select one or more of those to begin downloading the
files." Id.

        Several federal courts have rejected the argument that an individual has a
reasonable expectation of privacy in his or her personal computer when file-sharing
software, such as LimeWire, is installed. See, e.g., United States v. Ganoe, 538 F.3d
1117, 1127 (9th Cir. 2008) (holding that the defendant lacked a reasonable expectation
of privacy in the downloaded files stored on his computer, meaning that an agent's use
of a file-sharing software program to access child pornography files on the computer
did not violate the defendant's Fourth Amendment rights); United States v. Perrine,
518 F.3d 1196, 1205 (10th Cir. 2008) (holding that defendant had no expectation of
privacy in government's acquisition of his subscriber information, including his IP
address and name from third-party service providers, where the defendant voluntarily
transmitted such information to Internet providers and enabled P2P file sharing on his
computer, which permitted anyone with Internet access the ability to enter his
computer and access certain folders); United States v. Barrows, 481 F.3d 1246, 1249
(10th Cir. 2007) ("[The defendant] claims that he invited no one to use his computer
and therefore expected its contents to remain private. Yet he surely contemplated at
least some third-party access: he knowingly networked his machine to the city
computer for the express purpose of sharing files."); United States v. Brese, No.
CR-08-52-D, 2008 WL 1376269, at *2 (W.D. Okla. April 9, 2008) (unpublished)
("The Court finds that, notwithstanding any subjective expectation that Defendant
may have had in the privacy of his computer, it was not reasonable for him to expect

                                          -10-
privacy in files that were accessible to anyone else with LimeWire (or compatible)
software and an internet connection."); United States v. Borowy, 577 F. Supp. 2d
1133, 1136 (D. Nev. 2008) ("In this case, [the defendant] did not have a legitimate
expectation of privacy in files he made available to others using P2P software.").

       We hold that Stults had no reasonable expectation of privacy in files that the
FBI retrieved from his personal computer where Stults admittedly installed and used
LimeWire to make his files accessible to others for file sharing. One who gives his
house keys to all of his friends who request them should not be surprised should some
of them open the door without knocking. As a result, "[a]lthough as a general matter
an individual has an objectively reasonable expectation of privacy in his personal
computer, we fail to see how this expectation can survive [Stults's] decision to install
and use file-sharing software, thereby opening his computer to anyone else with the
same freely available program." Ganoe, 538 F.3d at 1127 (internal citation omitted).
Even if we assumed that Stults "did not know that others would be able to access files
stored on his own computer," Stults did know that "he had file-sharing software on his
computer; indeed, he admitted that he used it—he says to get music [and to download
pornography]." Id. As a result, Stults "opened up his download folder to the world,
including Agent [Cecchini]." Id. "Having failed to demonstrate an expectation of
privacy that society is prepared to accept as reasonable, [Stults] cannot invoke the
protections of the Fourth Amendment." Id.

                    B. Probable Cause To Support Search Warrant
       Stults next argues that the affidavit submitted by law enforcement in support
of the application for a search warrant was lacking in probable cause and that the Leon
good-faith exception does not apply.

      In response, the government contends that Stults's facial validity challenge to
the warrant fails because law enforcement agents were able to download child
pornography from Stults's computer and the affidavit recounted this information,
thereby providing sufficient probable cause for the issuance of the warrant.

                                         -11-
       "To be valid under the Fourth Amendment, a search warrant must be supported
by a showing of probable cause." United States v. Wallace, 550 F.3d 729, 732 (8th
Cir. 2008) (internal quotations and citation omitted). "Probable cause exists when
there is a fair probability that contraband or evidence of a crime will be found in a
particular place." United States v. Palega, 556 F.3d 709, 714 (8th Cir. 2009) (internal
quotations and citations omitted)."Whether a search warrant is supported by probable
cause is determined by the totality of the circumstances; resolution of the question by
an issuing judge should be paid great deference by reviewing courts." United States
v. Kattaria, 553 F.3d 1171, 1175 (8th Cir. 2009) (internal quotations and citations
omitted). Our duty "is to ensure that the issuing judge had a substantial basis for
concluding that probable cause existed." Id. (internal quotations and citations
omitted). "Where there is no evidentiary hearing before the magistrate judge, the
probable cause determination must be based upon only that information which is
found within the four corners of the affidavit." United States v. Olvey, 437 F.3d 804,
807 (8th Cir. 2006) (internal quotations and citation omitted).

       Here, the magistrate judge found that the application and affidavit: (1)
"described a method of communication known as peer-to-peer (P2P) computer file
sharing using the worldwide Internet"; (2) "described how individuals wishing to
share child pornography use the P2P method to share and trade digital files containing
images of child pornography"; (3) "described Agent Morral's experience and training
in computer usage and investigation of child pornography cases"; (4) "incorporated
details of an investigation by [Agent Cecchini] . . . who accessed a P2P file designated
Lime[W]ire" and "conducted a search looking for users accessing known child
pornography sites; (5) stated that an IP address traced to Stults was identified as
accessing child pornography sites; and (6) recounted that shared files from Stults's
computer were downloaded and reviewed and were identified as containing
"numerous images of child pornography." United States v. Stults, No. 8:07-CR-199,
2007 WL 3275129, at *2 (D. Neb. Nov. 2, 2007) (unpublished). Based on these facts,

                                         -12-
the district court adopted the magistrate judge's recommendation that "the search
warrant at issue . . . contains probable cause to support the search." Stults, 2007 WL
4284721, at *2.

      We affirm the district court's conclusion that the affidavit in support of the
search warrant was supported by probable clause. The information contained in the
affidavit shows that, through the P2P file-sharing program, Agent Cecchini was able
to access and download files directly from Stults's computer that contained child
pornography images. As a result, a fair probability existed that contraband would be
found at Stults's residence in his personal computer. See Palega, 556 F.3d at 714.3

                                C. Mandatory Minimum
       Stults's third argument is that his prior conviction for attempted sexual assault
on a child is insufficient to invoke the ten-year mandatory minimum sentence under
18 U.S.C. § 2252(b)(2) because a conviction for attempted sexual assault on a child
does not constitute "aggravated sexual abuse, sexual abuse, or abusive sexual conduct
toward a minor or ward." According to Stults, had Congress intended a conviction for
attempted sexual assault to trigger the increased penalty, it would have included such
language in the statute. Furthermore, he asserts that his prior conviction is insufficient
to invoke the mandatory minimum because it was based on a plea of nolo contendere.

       In response, the government argues that the district court properly concluded
that the crime of attempted sexual assault on a child is an offense "relating to
aggravated sexual abuse, sexual abuse, or abusive sexual conduct involving a minor,"
thereby triggering the ten-year mandatory minimum. 18 U.S.C. § 2252(b)(2)
(emphasis added).



      3
       "[W]e need not address whether the Leon good-faith exception applies because
the warrant was supported by probable cause." United States v. Abumayyaleh, 530
F.3d 641, 648 (8th Cir. 2008).
                                          -13-
      Section 2252(b)(2) of 18 U.S.C. provides:

      Whoever violates, or attempts or conspires to violate, paragraph (4) of
      subsection (a) shall be fined under this title or imprisoned not more than
      10 years, or both, but if such person has a prior conviction . . . under the
      laws of any State relating to aggravated sexual abuse, sexual abuse, or
      abusive sexual conduct involving a minor or ward, or the production,
      possession, receipt, mailing, sale, distribution, shipment, or
      transportation of child pornography, such person shall be fined under this
      title and imprisoned for not less than 10 years nor more than 20 years.

(Emphasis added.) Thus, if a defendant has a prior conviction under state law
"'relating to aggravated sexual abuse, sexual abuse, or abusive sexual conduct
involving a minor or ward,' he is subject to a mandatory minimum sentence of ten
years (and the maximum statutory sentence is increased from ten to twenty years)."
United States v. McCutchen, 419 F.3d 1122, 1125 (10th Cir. 2005) (quoting 18 U.S.C.
§ 2252(b)(2)).

       "Unlike other sentencing enhancement provisions that specify a prior conviction
must contain a certain element, § 2252(b)[(2)] contains no explicit reference to
elements." United States v. Weis, 487 F.3d 1148, 1151 (8th Cir. 2007). Thus, the
relevant "question is whether an offense is one 'relating to aggravated sexual abuse,
sexual abuse, or abusive sexual conduct involving a minor,' not whether any specific
element is present." Id. at 1151–52. We apply a categorical approach "[t]o determine
whether the prior offense qualifies as a predicate offense for the purpose of a sentence
enhancement." United States v. Sonnenberg, 556 F.3d 667, 669–70 (8th Cir. 2009).
"Under this approach, the sentencing court looks to the fact of conviction and the
statutory definition of the prior offense and determines whether the full range of
conduct encompassed by the state statute qualifies to enhance the sentence." Id. at
670.



                                         -14-
       If the statute criminalizes both conduct that would qualify a defendant
       for an enhancement, as well as conduct that would not do so, the court
       may refer to the charging document, the terms of a plea agreement, the
       transcript of the colloquy, jury instructions, and other comparable
       judicial records to determine the basis for the guilty plea or verdict.

Id.

       A prior conviction "relates to" aggravated sexual abuse, sexual abuse, or
abusive sexual contact "whether or not the statute under which [the defendant] was
convicted required actual harm." Weis, 487 F.3d at 1152. "The phrase 'relating to'
carries a 'broad' 'ordinary meaning,' i.e., ' 'to stand in some relation; to have bearing
or concern; to pertain; refer; to bring into association with or connection with . . . .' '"
Id. (quoting Morales v. Trans World Airlines, Inc., 504 U.S. 374, 383 (1992) (quoting
Black's Law Dictionary 1158 (5th ed. 1979))) (holding that defendant's prior
conviction for assault with intent to commit sexual abuse "related to" sexual abuse,
as the prior conviction "required 'intent to commit sexual abuse'" and "[s]uch a mens
rea demonstrate[d] the offense [was] one 'relating to' sexual abuse"). We have
previously rejected a defendant's argument that "a state statute must criminalize only
sexual acts involving physical touching to be 'relat[ed] to aggravated sexual abuse,
sexual abuse, and abusive sexual conduct involving a minor or ward.'" Sonnenberg,
556 F.3d at 670 (quoting 18 U.S.C. § 2252(b)) (alteration in Sonnenberg). Instead, we
have defined "sexual abuse of a minor" to mean "a perpetrator's physical or
nonphysical misuse or maltreatment of a minor for a purpose associated with sexual
gratification." Id. at 671 (internal quotations and citations omitted) (holding that
defendant's prior conviction for committing lascivious acts with children "st[ood] in
some relation to aggravated sexual abuse, sexual abuse, or abusive sexual conduct
involving a minor or ward").

      The Fifth Circuit has held that a defendant's prior state conviction "for
attempting to make a series of lewd or indecent proposals to engage in unlawful

                                           -15-
sexual relations with a person he believed to be a fourteen-year-old girl" "related to"
aggravated sexual abuse, sexual abuse, or abusive sexual conduct involving a minor,
even though no actual minor and no actual sexual activity were involved. United
States v. Hubbard, 480 F.3d 341, 343, 346–47 (5th Cir. 2007) (emphasis added).
According to the court:

      Prior federal convictions for which the mandatory minimum sentence is
      imposed are not limited to offenses in which there was actual sexual
      contact between a defendant and the victim. We discern no intent on the
      part of Congress to impose such a limitation with regard to prior
      convictions under state law. Some of the non-contact conduct
      criminalized by the foregoing federal statutes would also constitute
      criminal conduct under many states' laws "relating to aggravated sexual
      abuse, sexual abuse, or abusive sexual conduct involving a minor."

      Additionally, § 2252A(b)(1) refers to prior convictions under state laws
      "relating to" abusive sexual conduct involving a minor, among other
      offenses. We must assume that Congress chose the words "relating to"
      for a purpose. As the Supreme Court said in another context in Morales
      v. Trans World Airlines, [504 U.S. 374, 383 (1992)], "The ordinary
      meaning of these words [relating to] is a broad one—'to stand in some
      relation; to have bearing or concern; to pertain; refer; to bring into
      association with or connection with,' Black's Law Dictionary 1158 (5th
      ed. 1979) . . . ."

Id. at 347 (emphasis added).

       Here, Stults pleaded nolo contendere to the charge of attempted sexual assault
of a child in the second degree in Nebraska state court.4 Given the broad meaning of


      4
      Under § 28-320(1) of the Nebraska Revised Statutes, sexual assault in the
second degree occurs when a person "subjects another person to sexual contact (a)
without consent of the victim, or (b) who knew or should have known that the victim
was physically or mentally incapable of resisting or appraising the nature of his or her
                                         -16-
"relating to," and in light of the Fifth Circuit's persuasive holding in Hubbard with
regard to prior convictions for attempt, we hold that Stults's conviction for attempted
sexual assault of a child in the second degree clearly "stands in some relation to" or
"pertains to" the crimes of aggravated sexual abuse, sexual abuse, or abusive sexual
conduct involving a minor.

       Moreover, Stults's assertion that his prior conviction is insufficient to invoke
the mandatory minimum because it was based on a plea of nolo contendere is without
merit because Stults's plea "resulted in a finding of guilt." United States v. Storer, 413
F.3d 918, 922 (8th Cir. 2005) ("Because Congress provided no explicit language to
the contrary in § 2252A(b)(2), we apply federal law to conclude that [the defendant's]
Florida felony offense and nolo contendere plea, which resulted in a finding of guilt




conduct." "Sexual assault" is "in the second degree . . . if the actor [causes] serious
personal injury to the victim." Id. § 28-320(2). Under § 28-320.01, "[a] person
commits sexual assault of a child in the second or third degree if he or she subjects
another person fourteen years of age or younger to sexual contact and the actor is at
least nineteen years of age or older." In turn, "sexual contact" is defined as:

      the intentional touching of the victim's sexual or intimate parts or the
      intentional touching of the victim's clothing covering the immediate area
      of the victim's sexual or intimate parts. Sexual contact shall also mean
      the touching by the victim of the actor's sexual or intimate parts or the
      clothing covering the immediate area of the actor's sexual or intimate
      parts when such touching is intentionally caused by the actor. Sexual
      contact shall include only such conduct which can be reasonably
      construed as being for the purpose of sexual arousal or gratification of
      either party. Sexual contact shall also include the touching of a child
      with the actor's sexual or intimate parts on any part of the child's body
      for purposes of sexual assault of a child under sections 28-319.01 and
      28-320.01 . . . .

Neb. Rev. Stat. § 28-318(5).
                                          -17-
with adjudication withheld, qualifies as a conviction for purposes of § 2252A(b)(2)'s
mandatory minimum ten-year sentence of imprisonment.").

                    D. Distribution for Receipt of a Thing of Value
       According to Stults, the district court committed procedural error in applying
the five-level enhancement under U.S.S.G. § 2G2.2(b)(3)(B) for distribution for the
receipt, or expectation of receipt, of a thing of value, but not for pecuniary gain.
Specifically, he asserts that insufficient evidence exists to show that he was aware that
LimeWire would permit others to receive images from his computer.

       But the government contends that Stults's argument is without merit because the
law of this circuit is that the enhancement automatically applies to a defendant who
downloads and shares child pornography via a P2P file sharing network, as these
networks exist for the purpose of users sharing files with one another. In the
alternative, the government argues that even if the enhancement is not automatic, the
district court took the additional step of finding that Stults was sufficiently computer
savvy to know that he was allowing the distribution of child pornography.

       "On appeal, our first task is to ensure that the district court committed no
significant procedural error, such as failing to calculate (or improperly calculating) the
Guidelines range." United States v. Vickers, 528 F.3d 1116, 1120 (8th Cir. 2008)
(internal quotations and citation omitted). "A non-harmless error in calculating the
guidelines range requires a remand for resentencing." Id.

       Section 2G2.2(b)(3)(B) provides for a five-level enhancement for "[d]istribution
for the receipt, or expectation of receipt, of a thing of value, but not for pecuniary
gain." "'Distribution for the receipt, or expectation of receipt, of a thing of value, but
not for pecuniary gain' means any transaction, including bartering or other in-kind
transaction, that is conducted for a thing of value, but not for profit." U.S.S.G. § 2G2.2
n.1. "'Thing of value' means anything of valuable consideration. For example, in a

                                          -18-
case involving the bartering of child pornographic material, the 'thing of value' is the
child pornographic material received in exchange for other child pornographic
material bartered in consideration for the material received." Id. "'Distribution' means
any act, including possession with intent to distribute, production, advertisement, and
transportation, related to the transfer of material involving the sexual exploitation of
a minor." Id. Thus, "distribution includes posting material involving the sexual
exploitation of a minor on a website for public viewing but does not include the mere
solicitation of such material by a defendant." Id.

       In United States v. Griffin, we held, as a matter of first impression, that a five-
level enhancement for the distribution of child pornography for the receipt, or the
expectation of receipt, of a thing of value, but not for pecuniary gain applied to a
defendant who downloaded and shared child pornography files via an Internet P2P
file-sharing network. 482 F.3d 1008, 1013 (8th Cir. 2007). In Griffin, police, pursuant
to a search warrant, seized a computer from a residence. Id. at 1010. Forensic analysis
of the computer showed that a partially downloaded file containing child pornography
had been downloaded to the computer from an IP address traced to the defendant. Id.
Local police executed a search warrant on the defendant's residence and seized a
computer and several CD-ROMs containing approximately 67 video clips of child
pornography. Id. The defendant pleaded guilty to receiving and possessing child
pornography, in violation of 18 U.S.C. §§ 2552(a)(2) and (a)(4)(B). Id.

       The PSR concluded that the defendant was subject to a five-level enhancement
pursuant to § 2G2.2(b)(2)(B) because the defendant's offense conduct involved the
distribution of child pornography "'for the receipt, or expectation of receipt, of a thing
of value, but not for pecuniary gain.'" Id. (quoting § 2G2.2(b)(2)(B)). The defendant
objected to the enhancement, "denying that he distributed any child pornography and
arguing that even if a distribution occurred, he did not distribute the images for the
receipt, or the expectation of receipt, of a thing of value." Id. Although the defendant
admitted to downloading child pornography from Kazaa—an Internet P2P file-sharing

                                          -19-
network—he argued that he only downloaded the images and videos for his personal
use, not for distribution to others. Id. But the defendant also admitted that he knew
that Kazaa was a file-sharing program and knew that, by using it, other Kazaa users
could also download files from his computer. Id. According to the government, the
defendant's use of Kazaa "with knowledge of its capabilities constituted distribution.
By using the file-sharing site, [the defendant] enabled other Kazaa users to download
files from [his] shared folder, including any child pornography files stored there." Id.

       At an evidentiary hearing on the enhancement, the defendant admitted to being
the primary user of the computer and that he had downloaded child pornography to
his computer using Kazaa. Id. An officer also testified that the defendant had admitted
to knowing that by using Kazaa he would be able to download files from other Kazaa
users and that other Kazaa users would be able to download files from him. Id. But the
officer did admit that when the defendant's computer was seized, the Kazaa program
and the defendant's shared folder had been deleted from the computer, making the
defendant unable to distribute images via Kazaa at that time. Id. at 1010–11. The
officer also testified that forensic analysis had recovered several deleted child
pornography files on the computer and that the defendant's IP address was attached
to the partially downloaded child pornography file. Id. at 1011. This IP address
established that the partially downloaded file had previously been on the defendant's
computer, was available for distribution, and was distributed. Id.

       On appeal, the issue before us was "whether an expectation of receipt of child
pornography through Kazaa file sharing constitutes a 'thing of value, but not for
pecuniary gain' for sentence enhancement purposes under § 2G2.2(b)(2)(B)." Id. We
noted that the defendant's "use of the peer-to-peer file-sharing network made the child
pornography files in his shared folder available to be searched and downloaded by
other Kazaa users as evidenced by the partially downloaded files recovered by Danish
authorities." Id. at 1012. As a result, we concluded that the defendant "was engaged
in the distribution of child pornography." Id.

                                         -20-
       We then addressed whether the defendant's "use of a file-sharing network to
obtain child pornography from other network users, while allowing the child
pornography files in his shared folder to be accessed and downloaded by others,
constituted 'distribution for the receipt, or expectation of receipt, of a thing of value,
but not for pecuniary gain' under § 2G2.2(b)(2)(B)." Id. We held that, under the
relevant facts, the government sufficiently proved that the defendant "expected to
receive a thing of value—child pornography" by using Kazaa. Id. at 1013.

        Recently, the Tenth Circuit declined to follow our holding in Griffin, based on
its interpretation that Griffin mandates that "by sharing files on a file-sharing network,
a defendant necessarily expects to receive a 'thing of value.'" United States v. Geiner,
498 F.3d 1104, 1111 (10th Cir. 2007). Our holding in Griffin that "§ 2G2.2(b)(2)(B)'s
five-level enhancement for the distribution of child pornography 'for the receipt, or the
expectation of receipt, of a thing of value, but not for pecuniary gain' applies to a
defendant who downloads and shares child pornography files via an internet
peer-to-peer file-sharing network" was inseparable from our conclusion that "the
government met its burden of establishing that [the defendant] expected to receive a
thing of value—child pornography—when he used the file-sharing network to
distribute and access child pornography files" by introducing the defendant's
admissions. 482 F.3d at 1013. Specifically, the defendant in Griffin admitted that he
"downloaded child pornography files from Kazaa, knew that Kazaa was a file-sharing
network, and knew that, by using Kazaa, other Kazaa users could download files from
him." Id. Thus, whether a defendant qualifies for the five-level enhancement must be
decided on a case-by-case basis, with the government bearing the burden of proving
that the defendant "expected to receive a thing of value—child pornography—when
he used the file-sharing network to distribute and access child pornography files." Id.

       Here, there is no direct evidence that Stults expected to receive child
pornography when he used LimeWire, as was the case in Griffin. But the government
met its burden of proof through circumstantial evidence. The district court reasonably

                                          -21-
deemed Stults, who is technically sophisticated in computer use, with knowing that
he was distributing child pornography through his use of LimeWire. The district court
cited the following facts in support of its determination that Stults's level of computer
proficiency supported a finding that he knew how LimeWire worked: (1) Stults has
a number of computers (two to three towers); (2) Stults had a large database; (3) Stults
had saved substantial data obtained from other LimeWire users and kept it on CD-
ROMs; (4) Stults's computer contained many images; and (5) a lot of data was in
Stults's machine. In light of this circumstantial evidence, "we conclude there was
sufficient evidence in the record to support the district court's ultimate finding and that
it was not clearly erroneous." United State v. Cordy, 560 F.3d 808, 817 (8th Cir.
2009).

                            E. Reasonableness of Sentence
       Stults maintains that even if this court finds that the district court's sentence is
not procedurally flawed, it remains a substantively unreasonable sentence because it
is greater than necessary to promote the goals of 18 U.S.C. § 3553(a).

      In response, the government points out that the district court sentenced Stults
well below the advisory Guidelines range of 188 to 235 months to 144 months'
imprisonment.

       "Absent reversible procedural error, we . . . review the reasonableness of the
court's sentence for abuse of discretion." Vickers, 528 F.3d at 1120. Where the district
court in imposing a sentence makes "an individualized assessment based on the facts
presented," addressing the defendant's proffered information in its consideration of the
§ 3553(a) factors, such sentence is not unreasonable. Gall v. United States, 128 S. Ct.
586, 597 (2007) (in reviewing sentence for abuse of discretion, appeals court must
first ensure there was no significant procedural error, and then assess substantive
reasonableness of sentence); see also United States v. Haack, 403 F.3d 997, 1004 (8th
Cir.2005) (listing circumstances that may warrant finding of abuse of discretion).

                                           -22-
       Here, the district court issued a sentencing memorandum in which it thoroughly
discussed all of the § 3553(a) factors. Furthermore, at the sentencing hearing, the
district court adequately explained why it was sentencing Stults below the applicable
Guidelines range of 188 to 235 months. Accordingly, we hold that a sentence of 144
months' imprisonment is not substantively unreasonable.

                      F. Special Conditions of Supervised Release
       Stults's final argument is that four of the special conditions that the district court
imposed constitute a deprivation of liberty more burdensome than necessary to serve
federal sentencing goals. Specifically, Stults objects to special conditions 4, 5, 7, and
12, which prohibit him from (1) having contact or residing with children under the age
of 18, including his own children, unless approved in advance and in writing by the
probation officer in consultation with the treatment providers; (2) accessing or coming
within 500 feet of schools, school yards, parks, arcades, playgrounds, amusement
parks, or other places used primarily by children under the age of 18 unless approved
in advance and in writing by the probation officer; (3) accessing, viewing, or
possessing any pornographic sexually-oriented or sexually-stimulating materials,
including visual, auditory, telephonic, or electronic media, computer programs or
services and patronizing any place where such material or entertainment is available
without the express permission of the United States Probation Office; and (4) except
for purposes of his employment, using or having access to any electronic media that
has Internet service or photography capability without the express permission from
the United States Probation Office.

       In response, the government asserts that the district court did not abuse its
discretion in imposing the aforementioned special conditions because restricting Stults
from contact with children and limiting his access to the Internet are reasonable
measures to protect society, in light of Stults's sex-related felony convictions.




                                            -23-
       "It is fundamental that a district judge has wide discretion in formulating the
terms of supervised release." United States v. Levering, 441 F.3d 566, 569 (8th Cir.
2006) (internal quotations and citation omitted). But such discretion "is limited by the
requirement that the conditions be reasonably related to § 3553(a) factors, involve no
greater deprivation of liberty than is reasonably necessary, and are consistent with any
pertinent policy statements issued by the United States Sentencing Commission." Id.
(internal quotations and citation omitted). "We review the district court's imposition
of special conditions of supervised release for abuse of discretion." Id. Applying this
standard of review, we will consider each one of Stults's objections in turn.

                                1. Special Condition 4
       Special condition 4 provides that Stults "shall have no contact, nor reside with
children under the age of 18, including his own children, unless approved in advance
and in writing by the probation officer in consultation with the treatment providers."
If Stults has "incidental contact with children," he must report such contact "to the
probation officer and the treatment provider."

       Stults argues that this condition "prohibits a host of benign and commonplace
contact." According to Stults, "[s]uch a broad prohibition is unnecessary given the
restrictions that are already imposed upon Stults as a convicted sex offender."

       In response, the government points out that special condition 4 permits Stults
to have contact with children under the age of 18 if he secures the approval of his
probation officer. According to the government, "[c]hildren are members of the public
that the terms of supervised release seeks to protect," and, given Stults's criminal past,
such condition "is reasonably necessary to protect the public and is not overly
restrictive."

      We have previously upheld special conditions substantially similar to special
condition 4 with regard to defendants who have pleaded guilty to possessing or

                                          -24-
receiving child pornography. See, e.g., United States v. Mickelson, 433 F.3d 1050,
1057 (8th Cir. 2006) (upholding as reasonable a special condition preventing the
defendant, who pleaded guilty to receiving child pornography, from having contact
with anyone under the age of 18 without the express written permission of the
probation officer); United States v. Mark, 425 F.3d 505, 507–08 (8th Cir. 2005)
(upholding as reasonable special condition prohibiting the defendant, who was
convicted of possessing child pornography, from having any contact with, or residing
with, any children under 18 years of age, including his own children, unless the
probation officer gave prior approval in writing); United States v. Crume, 422 F.3d
728, 733–34 (8th Cir. 2005) (rejecting the argument of defendant, who was convicted
of knowingly receiving child pornography, that the special condition prohibiting him
from "contact with children under the age of eighteen without the written consent of
his probation officer" was an "unnecessary deprivation of his liberty interest in having
contact with his own children" because the condition did not completely bar him from
interacting with his children); United States v. Vick, 421 F.3d 794, 795 (8th Cir. 2005)
(upholding a supervised release condition that prohibited the defendant, who was
convicted of possessing child pornography, from having any contact with children
under the age of 18, including his daughter, unless he received prior written approval
from his probation officer because the condition was tailored to the defendant's
"extensive history with minors, was reasonably related to the nature of seriousness of
his offense, and was needed to deter [the defendant] and protect the public").

      Therefore, in light of this court's precedent, we hold that the district court did
not abuse its discretion in imposing special condition 4.5


      5
        "In the case of an association restriction, [we note that] the Third Circuit
determined the district court's delegation of 'absolute authority to the Probation Office
to allow any such contacts while providing no guidance whatsoever for the exercise
of that discretion' was untenable." United States v. Rodriguez, 558 F.3d 408, 416 (5th
Cir. 2009) (quoting United States v. Voelker, 489 F.3d 139, 154 (3d Cir. 2007)). In
Voelker, the Third Circuit concluded that "[b]ecause the defendant had been sentenced
                                          -25-
                                2. Special Condition 5
       Special condition 5 provides that Stults "shall not access or come within 500
feet of schools, school yards, parks, arcades, playgrounds, amusement parks, or other
places used primarily by children under the age of 18 unless approved in advance and
in writing by the probation officer."

       Stults objects to this special condition, asserting that it "not only prohibits him
from residing within 500 feet of a school or child[c]are center" but also" prohibits him
from coming within 500 feet of any place used primarily by children at any time for
any reason." According to Stults, such a condition is a far greater deprivation of
liberty than is reasonably necessary to fulfill the federal sentencing goals.

       In response, the government notes that the district court included the qualifier
"except when approved in advance and in writing by the Probation Office" to the
special condition. And, it also cites the district court's response to Stults's objection
to the special condition, in which the district court stated:

      If he drives to work every day and he goes down Dodge Street every
      day, which is a main thoroughfare, and that's within 500 feet of a school,
      or park, which it may be, then he can get permission to drive to and from
      work, but otherwise I would suggest that he change his route.




to a lifetime of supervised release," "designating the probation officer the sole
authority for deciding if the defendant could ever have unsupervised contact with any
minor, including his own children, was an impermissible 'unbridled delegation of
authority.'" Id. (quoting Voelker, 489 F.3d at 154). Here, Stults never objected to any
of the special conditions on the grounds that they were imposed for a lifetime;
accordingly, we need not address the effect of the district court sentencing Stults to
a lifetime of supervised release.
                                          -26-
In light of the district court's comments, the government concludes that the condition
"does not prohibit Stults from living, working, or driving to such places as he may do
so if he secures the approval of the Probation Officer."

       This court has not previously addressed the exact condition at issue here, but
we have addressed similar conditions. First, in United States v. JoDon, the defendant,
who pleaded guilty to transportation of obscene matter, challenged "the district court's
imposition of special conditions of supervised release barring [the defendant] from
engaging in activities providing access to children, loitering near certain areas
frequented by children, or having a post office or private mail box, without his
probation officer's earlier approval." 19 Fed. Appx. 443, 444 (8th Cir. 2001)
(unpublished per curiam). Rejecting the defendant's challenge, we held that "the
challenged conditions are reasonably related to his crime and his rehabilitation, they
are intended to protect the public from this convicted sexual offender, and they
involve no greater restraint of liberty than reasonably necessary to accomplish their
purposes." Id.

       Second, in United States v. Ristine, the defendant, who pleaded guilty to
receiving child pornography, challenged a special condition barring him "from places
where minor children under the age of 18 congregate, such as residences, parks,
beaches, pools, daycare centers, playgrounds, and schools without the prior written
consent of the probation officer," arguing that such condition "is vague and could be
read to ban him from all parks, beaches, and pools; if read in this manner, the
restriction would be overbroad." 335 F.3d 692, 696 (8th Cir. 2003) (internal
quotations omitted). We upheld the condition, finding that its purpose was "to limit
[the defendant's] access to children. It is therefore sensible for the condition to restrict
[the defendant's] presence at places where children are actually present." Id.

      Third, in United States v. Kerr, the district court imposed a condition of
supervised release that required the defendant, who was convicted of possession and

                                           -27-
distribution of child pornography, "to obtain permission from the probation office
prior to contacting minors or going to places where minors congregate." 472 F.3d 517,
520 (8th Cir. 2006). In upholding this condition, we observed that "[t]he undisputed
evidence demonstrates [that the defendant] possessed and distributed child
pornography, some depicting the sadistic and violent sexual abuse of pre-teen
minors." Id. at 522. We noted that "[t]his court has, in several instances, upheld
similar conditions limiting contact with minors in child pornography possession cases,
albeit in cases involving defendants with records of sexual abuse of minors." Id.
(citing Mark, 425 F.3d at 508; Crume, 422 F.3d at 734; United States v. Heidebur, 417
F.3d 1002, 1004 (8th Cir. 2005)). We found that "the absence of such a history [of
sexually abusing minors] is not necessarily determinative when deciding whether the
district court erred in imposing contact conditions." Id. at 523 (citing Mickelson, 433
F.3d at 1051). As a result, we held that although the defendant had no history of
abusing minors, "his offenses include both the possession and distribution of child
pornography" and that such "offenses are more serious than mere possession
offenses." Id. We pointed out that the defendant admitted to "distributing child
pornography and also admits he possessed pornography depicting children under
twelve and sadomasochistic violence." Id. Additionally, we found it relevant that the
condition did not prohibit the defendant from contacting minors or entering places
where minors congregate "so long as he obtains prior permission from the probation
office. Furthermore, because [the defendant was] childless, he [was] not restricted
from contacting his own children." Id. Therefore, we held that "these contact
conditions are not unreasonably restrictive given the circumstances . . . ." Id.

      In the present case, we hold that special condition 5 is not an impermissible
deprivation of Stults's liberty. First, we have upheld special conditions (1) prohibiting
a defendant from "loitering" near areas frequented by children, JoDon, 19 Fed. Appx.
at 444, and (2) barring the defendant from places where children "congregate,"
including "residences, parks, beaches, pools, daycare centers, playgrounds, and
schools," Ristine, 335 F.3d at 696. Similarly, Stults is prohibited from coming within

                                          -28-
500 feet of "schools, school yards, parks, arcades, playgrounds, amusement parks, or
other places used primarily by children."

       Second, like the defendant in Kerr who was prohibited from "going to places
where minors congregate," 472 F.3d at 520, the evidence shows that Stults possessed
child pornography, "some depicting the sadistic and violent sexual abuse of pre-teen
minors." Kerr, 472 F.3d at 522. Furthermore, unlike the defendant in Kerr, Stults does
have a history of sexually abusing minors, as he was previously convicted of
attempted sexual assault of a child. The PSR recounts that this conviction involved
Stults's 11-year-old niece and that, according to the niece, Stults did, in fact, sexually
abuse her.

       Third, as in Kerr, special condition 5 is not a complete prohibition on Stults
coming within 500 feet of places used primarily by children; instead, it provides that
Stults may come within 500 feet of such places if "approved in advance and in writing
by the probation officer." Conditions requiring the prior approval of a probation
officer are "consistently upheld." Rodriguez, 558 F.3d at 415 (holding that, in
imposing supervised release conditions prohibiting defendant from associating with
any minor child except in the presence and supervision of a specifically designated
adult and prohibiting defendant from residing near schools, youth centers, and other
enumerated institutions without prior approval, district court permissibly delegated
to defendant's probation officer duties of designating supervising adult and of
approving defendant's residence within restricted areas). We also note that Stults has
not alleged that the district court "abdicated its judicial responsibility" in requiring the
probation officer's prior approval. See id.

       Finally, Stults asserts that special condition 5 is unreasonable because it
prevents him from even coming within, as opposed to merely residing within, 500 feet
of places primarily used by children. This condition is not unreasonable in light of
Stults's individual characteristics as an offender. Stults has a history of sexually

                                           -29-
abusing minors, as he was previously convicted of attempted sexual assault of a child.
Additionally, the condition is not a blanket prohibition, as Stults may seek written
advance permission from his probation officer. The probation officer may then
exercise his discretion to allow Stults to come within 500 feet of the prohibited areas.

                                3. Special Condition 7
      Special condition 7 prohibits Stults from "access[ing], view[ing] or possess[ing]
any pornographic sexually oriented or sexually stimulating materials, including visual,
auditory, telephonic, or electronic media, computer programs or services" and from
"patroniz[ing] any place where such material or entertainment is available without the
express permission of the United States Probation Office."

      On appeal, Stults argues that special condition 7 is too vague because the term
"pornography" is "entirely subjective" and "lacks any recognized legal definition."

      In response, the government relies on United States v. Boston, 494 F.3d 660
(8th Cir. 2007), in which this court upheld a special condition of supervised release
prohibiting the defendant from viewing, possessing, or entering a location that sold
any form of pornography or sexually explicit material deemed inappropriate by his
probation officer or treatment staff.

         As a threshold matter, we note that, at the sentencing hearing, Stults objected
to special condition 7 not on the basis of vagueness but instead on the ground that the
condition violated the First Amendment because it was overbroad, as it prohibited him
from accessing lawful materials. Specifically, Stults's counsel stated, "[I]t seems to me
if it's lawful material, then he would have a 1st Amendment right and another right to
possess those types of materials." Our review of the sentencing transcript reflects that
counsel never objected to the condition based on vagueness; therefore, we must
review Stults's argument that the condition is unconstitutionally vague for plain error.



                                          -30-
See Ristine, 335 F.3d at 694 ("When a defendant failed to raise a timely objection to
those terms, however, our review is only for plain error.").

         In Ristine, the defendant "challenge[d] [for the first time on appeal] a special
condition of supervision that prohibit[ed] him from owning or possessing any
pornographic materials," from using "any form of pornography or erotica," and from
entering "into any establishment where pornography or erotica can be obtained or
viewed." Id. (internal quotations omitted). The defendant argued that such restrictions
were "overbroad and vague." Id. According to the defendant, the restrictions were
overbroad because they "prevent[ed] him from accessing materials that he believe[d]
he ha[d] a First Amendment right to view." Id. Additionally, he argued that the
restrictions were vague because "they fail[ed] to give him adequate notice as to when
he would violate the condition." Id. Applying plain error review, we rejected the
defendant's argument. Id. First, we held that the defendant's "argument that the
pornography-related restrictions [were] overbroad [was] without merit," as the record
"demonstrate[d] [the defendant's] obsession with or addiction to child pornography."
Id. Second, we recognized the defendant's "more powerful argument . . . that the
vagueness of 'pornography' leaves him without notice as to what film, prose, and art
he may view without violating the challenged condition" and noted a circuit split as
to whether such conditions are unconstitutionally vague. Id. at 695 (citing United
States v. Loy, 237 F.3d 251, 261, 266 (3d Cir. 2001) (striking down a condition
banning a defendant from possessing "all forms of pornography, including legal adult
pornography" because "without a more definitive standard to guide the probation
officer's discretion, there is a real danger that the prohibition on pornography may
ultimately translate to a prohibition on whatever the officer personally finds
titillating"); United States v. Phipps, 319 F.3d 177, 192–93 (5th Cir. 2003) (upholding
a condition that prohibited the defendants from possessing "sexually oriented or
sexually stimulating materials")). But we upheld the condition, concluding that
because "the current law concerning this issue is unsettled," the district court did not
commit plain error in imposing the condition. Id. at 695.

                                          -31-
       Ristine is factually analogous and controls the result in this case, as Stults raised
the vagueness argument for the first time on appeal. Therefore, we hold that the
district court did not plainly err in imposing a ban on pornographic material as a
condition of supervised release.

                                4. Special Condition 12
       Special condition 12 provides that, "[e]xcept for purposes of his employment,
the defendant is prohibited from using or having access to any electronic media that
has internet service or photography capability without express permission from United
States Probation Office."6

      According to Stults, this condition "is far more restrictive than reasonably
necessary to effectuate federal sentencing goals" because he merely possessed child
pornography and no evidence exists that he used his computer to do anything more
than merely possess such pornography.

      In response, the government notes that Stults is not completely banned from
accessing the Internet, as he can obtain the express permission of his probation officer;
in addition, he can access the Internet for purposes of his employment. Also, the
government maintains that although Stults was convicted for mere possession of child
pornography, he (1) was subject to a ten-year mandatory minimum sentence based
upon a prior conviction related to the sexual abuse of minors; (2) obtained child
pornography and shared it through LimeWire, a P2P file-sharing network; and (3)
possessed child pornography depicting bondage and penetration of adolescent girls.

      "The widespread use of computers and the internet have provided new
opportunities to deal in and view child pornography, and courts have fashioned some

       6
       Special condition 12 also provides that Stults "will sign any and all releases of
information as it relates to cell phone carriers." Stults did not object to this portion of
the condition before the district court and likewise has not challenged it on appeal.
                                           -32-
special conditions of release for defendants convicted of such crimes to place
restrictions on their use of computers and the internet." United States v. Fields, 324
F.3d 1025, 1027 (8th Cir. 2003). "In cases where defendants used computers or the
internet to commit crimes involving greater exploitation, such restrictions have been
upheld." Id. But "[a]ppellate courts have overturned conditions seen as overly
restrictive, especially in cases involving simple possession of child pornography." Id.
(upholding, under plain error review, special condition of supervised release
prohibiting defendant, who was convicted of selling child pornography, from owning
or operating any photographic equipment, including computers, scanners and printers;
prohibiting defendant from having internet service in his residence; and barring
defendant's possession of a computer unless permission was granted by probation
officer because "[s]elling subscriptions to child pornography is more serious than a
possessory offense" and "the conditions d[id] not constitute a total ban on his use of
computers or the internet").

        This court, on several occasions, has addressed special conditions of release
similar to special condition 5. In Ristine, the defendant, who pleaded guilty to
receiving child pornography, challenged special conditions that "prohibited [him]
from owning or operating any photographic equipment, including, but not limited to,
cameras, digital cameras, videotaping recorders, camcorders, computers, scanners, and
printers" and "permit[ted] [the defendant] to possess a computer" as long as the
defendant "consent[ed] to periodic unannounced examinations and inspections of his
computer as well as to the installation of hardware or software that monitors his
computer use." 335 F.3d at 695 (internal quotations omitted). "Even if [the defendant]
[was] permitted to have a computer, he [was prohibited from having] Internet service
at his residence." Id.

       In Ristine, we addressed two considerations in determining whether imposition
of the conditions was an abuse of discretion. First, we considered whether evidence
existed "that the defendant did more than merely possess child pornography." Id. at

                                         -33-
696. Second, we considered whether the defendant was "completely prohibited from
using a computer." Id. Applying these considerations, we found that (1) the defendant
"more than merely possessed images of child pornography—he exchanged the images
with other Internet users, and he attempted to arrange sexual relations with underage
girls" and (2) the defendant was not "wholly barred from using a computer." Id.

       In contrast, we held in United States v. Crume that a condition of supervised
release for knowingly receiving child pornography and knowingly possessing child
pornography, which completely barred the defendant's access to computers and the
Internet without first receiving written consent from his probation officer, was a
greater deprivation of the defendant's rights than was reasonably necessary. 422 F.3d
728, 732–33 (8th Cir. 2005). In so holding, we distinguished Fields and Ristine,
explaining:

       Although [the defendant] has a lengthy history of grievous sexual
       misconduct, the record is devoid of evidence that he has ever used his
       computer for anything beyond simply possessing child pornography. We
       are not convinced that a broad ban from such an important medium of
       communication, commerce, and information-gathering is necessary
       given the absence of evidence demonstrating more serious abuses of
       computers or the Internet. We are confident that the district court can
       impose a more narrowly-tailored restriction on [the defendant's]
       computer use through a prohibition on accessing certain categories of
       websites and Internet content and can sufficiently ensure his compliance
       with this condition through some combination of random searches and
       software that filters objectionable material.

Id. at 733 (emphasis added).

       Although it is a close call, we think that this case is more like Ristine than
Crume and hold that the special condition barring Internet access unless approved by
the probation office is sufficiently tailored to the particular facts of this case. The same


                                           -34-
facts and considerations that justify imposition of the five-level enhancement also
support the district court's imposition of this condition of supervised release. The
condition is not a blanket prohibition against all computer use. Stults will have
unlimited access to computers for employment purposes. Plus, Stults may obtain
permission from his probation officer and gain computer access for any and all other
legitimate personal purposes.

                                III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                       -35-